Citation Nr: 1614390	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  09-50 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a nasal disorder, to include as residual to a broken nose and/or cyst removal.  

2.  Entitlement to service connection for residuals of a right ankle injury. 

3.  Entitlement to service connection for a lung disorder, to include as due to asbestos exposure and as secondary to a nasal disorder.      


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1960 to July 1964.  These matters come before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In a September 2014 decision, the Board remanded the issues on appeal for further evidentiary development and to obtain an addendum medical opinion.  The case has since been returned to the Board for appellate review.  

This appeal was processed using the Virtual VA claims processing system and Veterans Benefit Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of those in VBMS or not relevant to the issue on appeal.  

The Board notes that the Veteran submitted additional evidence after the most recent February 2015 supplemental statement of the case (SSOC).  However, the Veteran waived initial review of this evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2015).  

The issues of entitlement to service connection for a lung disorder and residuals of a right ankle injury are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The evidence of record reflects that the Veteran's deviated septum was incurred during active duty service.  




CONCLUSION OF LAW

The criteria for entitlement to service connection for a nose disorder, diagnosed as a deviated nasal septum, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As the Board is granting the claim being decided herein, further explanation of how VA has fulfilled the notice and assistance requirements of the VCAA is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the present case, the Veteran contends that his deviated septum is due to a broken nose sustained during service.  See December 2008 statement in support of claim.  For the reasons explained below, the Board finds that service connection for a nose disorder is warranted.  

First, the record shows that the Veteran has a current diagnosis of a deviated septum.  See Shedden, 381 F.3d at 1167.  Specifically, an August 2013 VA examination report noted that x-ray findings showed a minimal deviation of the nasal septum to the right.  Additionally, VA and private medical records show a diagnosis of a deviated septum to the left.  See June 2009 private medical report; August 2009 VA primary care note.  

Second, the Veteran's service treatment records (STRs) indicate that he received treatment for a nasal cyst in April 1964.  The STRs are silent for complaints, treatment, or a diagnosis of a nasal fracture.  However, the Veteran is competent to report that he broke his nose during service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a lay witness is competent to report to factual matters of which he or she has first-hand knowledge).  Moreover, there is nothing contradicting the Veteran's statement regarding his in-service injury and the Board finds no reason to doubt his credibility.  Therefore, the Board finds that there was an in-service injury.  

The dispositive issue, therefore, is whether there is a relationship between the Veteran's current deviated nasal septum and his military service. 

In an August 2013 VA examination, the examiner diagnosed a traumatic deviated nasal septum.  However, the examiner did not provide an opinion as to the etiology of the diagnosis.  Subsequently, in a November 2014 VA addendum opinion, the examiner opined that there was a greater than 50 percent probability that the disability of the nose was due to an injury sustained during his military service.  In support of this conclusion, the examiner noted the Veteran's lay statements regarding his in-service nasal fracture.  The examiner also determined that the Veteran did not have any residuals of a nasal cyst excision and noted that the Veteran denied any in-service nasal excision. 

The Board notes that the examiner provided minimal rationale in support of his positive nexus opinion.  However, the examiner reviewed the Veteran's claims file and his previous findings from the August 2013 VA examination report.  Additionally, the examiner adequately addressed the Veteran's reported symptoms and assertions.  Notably, there are no negative nexus opinions of record.  In light of the positive medical opinion from the VA examiner and resolving all doubt in the Veteran's favor, the Board concludes that service connection is warranted.  


ORDER

Service connection for a nose disorder, diagnosed as a deviated nasal septum, is granted.  


REMAND

The claims for entitlement to service connection for a lung disorder and residuals of a right ankle injury must be remanded for additional development.  

First, remand is required to obtain Social Security Administration (SSA) records.  See 38 C.F.R. § 3.159(c)(2) (2015); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The Veteran reported that relevant medical records regarding his claim for service connection for a respiratory disorder are located with the SSA.  See September 2013 correspondence.  However, there are no SSA records associated with the claims file and the record does not reflect that the AOJ attempted to obtain such records.  Therefore, remand is necessary to attempt and obtain the records.  

Second, remand is required to obtain outstanding service personnel records.  In January 2009, the RO requested records regarding the Veteran's exposure to asbestos during service.  A February 2009 response indicated that the requested records were mailed.  Additionally, a June 2009 rating decision reflects that the RO reviewed the Veteran's DD Form 214 and 201 personnel file.  However, the Board notes that the Veteran's service personnel records are not associated with the claims file.  On remand, the AOJ should ensure that complete service personnel records have been obtained and are properly associated with the claims file. 

Third, remand is required to attempt to obtain private medical records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making reasonable efforts to obtain relevant private medical records.  38 U.S.C.A. 
§ 5103A(b) (West 2014); 38 C.F.R. § 3.159(c)(1) (2015).  The Veteran submitted an authorization form for VA to obtain records from Dr. S.T. for treatment received from January 2002 to June 2009.  See June 2009 authorization for release of information.  Although the Veteran submitted treatment records from Dr. S.T. dated in June 2009, there is no indication in the claims file that the RO requested the remaining records or that these are the complete set of records.  

Additionally, the Veteran submitted a private medical statement from Dr. SS in support of his claim for service connection for a respiratory disorder.  See April 2015 correspondence.  However, no supporting treatment records were provided.  The record also reflects that the Veteran was hospitalized for a respiratory disorder at Mercy Hospital in 2014.  See September 2014 VA treatment record.  Since VA has notice of outstanding private medical records that are potentially relevant to the claims on appeal, there is a duty to attempt to obtain these records.  Therefore, on remand the AOJ should obtain any outstanding private medical records.

Fourth, the Veteran reported that he received treatment for an ankle injury at the Rantoul Air Force Base during service.  See December 2008 statement in support of claim.  However, these records are not included in the Veteran's service treatment records and no attempts to obtain separately held clinical records have been made.  On remand, the AOJ should attempt to obtain these records. 

Fifth, remand is required to obtain an adequate VA medical opinion regarding the Veteran's lung disorder.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of an etiological opinion; rather, supporting explanation must be provided.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).

The Veteran also contends that his current lung disorder is due to in-service asbestos exposure and secondary to his deviated nasal septum.  See March 2015 statement in support of claim.  The Veteran was afforded a VA examination for his lung disorder in November 2009 that addressed asbestos exposure.  Additionally, VA medical opinions dated in August 2013, November 2014, and February 2015 addressed the relationship between the Veteran's lung disorder and his deviated nasal septum. 

In the November 2009 examination report, the examiner diagnosed chronic obstructive pulmonary disease (COPD).  However, the examiner indicated that she was unable to provide an opinion without resorting to mere speculation.   In support of this conclusion, the examiner noted the Veteran's history of smoking, in-service asbestos exposure, and post-service employment.  The examiner also reported that x-ray findings did not show evidence of asbestosis of the lung.  The examiner noted that the Veteran's primary care physician reported that asbestos exposure could contribute to the severity of the Veteran's lung disease.  However, the examiner opined that there was no way to estimate whether the Veteran's exposure worsened his COPD and suggested contacting the primary care physician for further explanation.  But the examiner did not comment on the relevance of the Veteran's history of smoking and post-service employment.  

The Board also finds that the VA medical opinions regarding the relationship between the Veteran's COPD and deviated nasal septum do not adequately address the issue of secondary service connection.  Specifically, the opinions and supporting rationale pertain only to causative factors and do not adequately address the issue of aggravation.  Based on the foregoing, the Board finds that remand is necessary to obtain a VA medical examination and opinion to determine the nature and etiology of the Veteran's lung disorder. 
Finally, remand is required to afford the Veteran a VA examination to address the etiology and nature of his right ankle disorder.  The Veteran contends that he has a current right ankle disorder that is related to injuries sustained during service.  Specifically, the Veteran reported that he injured his ankle stepping in a gopher hole during training in October 1960.  See December 2009 VA Form 9.  The Veteran also reported that he injured his ankle falling on ice and was treated with a cast at the Rantoul Air Force Base.  See December 2008 statement in support of claim.  
The Veteran is competent to report that he sustained an injury to his right ankle during service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a lay witness is competent to report to factual matters of which he or she has first-hand knowledge).  Moreover, the available STRs do not contradict the Veteran's lay statements.  Specifically, the STRs reflect that the Veteran was treated for injuries sustained from stepping in a gopher hole in October 1960.  Additionally, x-rays of the Veteran's foot were ordered to rule out a possible fracture.  The Veteran also reported that he has experienced ongoing symptoms since his in-service injury, which he treats with splints and ace bandages.  See July 2009 notice of disagreement.  Therefore, the evidence meets the low threshold as set forth in McLendon to secure a VA medical examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the Board finds that remand is necessary to obtain an opinion regarding the etiology of the Veteran's right ankle disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records, to include any private treatment records from Drs. ST and SS (See June 2009 release of information; April 2015 correspondence).  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Obtain all clinical records from Rauntaul Air Force Base.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  This should include records from the Fayetteville VAMC and Mt. Vernon CBOC.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

4.  Obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

5.  Obtain the Veteran's service personnel records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

6.  After any additional records are associated with the claims file, provide the Veteran a VA examination to determine the nature and etiology of any current respiratory disorders.  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and an explanation provided for that conclusion.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

First, the examiner must identify all current lung disorders.

Second, for each diagnosis identified, the examiner must provide opinions as to the following:

(a) Whether it is at least as likely as not (50 percent or greater probability) that the disorder was caused or aggravated by the Veteran's military service, to include as due to asbestos exposure.  

(b) Whether it is at least as likely as not (50 percent or greater probability) that the disorder was caused or aggravated by the Veteran's service-connected deviated nasal septum.   

In determining the etiology of any identified respiratory disorder, the examiner must presume there was in-service asbestos exposure.

The examiner must also specifically address the following:  1) a June 2009 private medical record from Dr. ST, which noted that there was a good probability that the Veteran's condition was due to asbestos; 2) a June 2009 VA medical statement, which noted that asbestos exposure may contribute to the severity of the Veteran's respiratory disorder; 3) the Veteran's lay statements regarding his respiratory symptoms since service; 4) the service and post-service medical records showing a history of smoking; 5) the Veteran's post-service employment as a house painter and related exposures;
and 6) VA examination reports and opinions dated in November 2009, August 2013, November 2014, and February 2015.  

7.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of any current right ankle disorders.  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all current right ankle disorders.  

Second, for each diagnosis identified, the examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether it is at least as likely as not (50 percent or greater probability) that the disorder was incurred in or is otherwise related to the Veteran's military service.  

8.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

9.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

10.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


